McFarland, J.
This is an action to quiet title to certain lands in Monterey County, described as “lots 1 and 2” of a certain range. The answer denies that plaintiff is the owner of the land, or that he has any estate or right or title to (he same, or any part thereof; and avers that defendant has a mortgage upon said land executed by one Milton Little and his wife, Mary Little, bearing date July 21, 1874. The court below gave judgment for plaintiff, and defendant appeals from the judgment and from an order denying a new trial.
Plaintiff holds title to the land by virtue of a sheriff’s deed made upon the foreclosure of a mortgage by Milton Little and wife to James W. Withers, executed December 11,1875, and recorded the next day, and also of another mortgage executed by said Little and wife to David Jacks (defendant herein), dated July 21,1874, but not recorded until June 2, 1876. The foreclosure suit was brought by said James W. Withers, and Jacks was made a party defendant therein. The Littles made default, and consented that Jacks’s mortgage might also be foreclosed. Both mortgages were foreclosed. There was a contest between Withers and Jacks as to priority between the two mortgages. The court decided that contest in favor of Withers. Jacks appealed, but did not get or ask for *300any stay of execution. The land was sold under the decree of foreclosure to James W. Withers, and in due time —no redemption being made—he received a sheriff’s deed; and the title under said deed was conveyed to •Milton Withers, the plaintiff in this present action. On Jacks’s appeal the judgment was reversed on account of defective findings on the issue of priority between the two mortgages; but it must be taken to have been conclusively held in that case (Withers v. Little, 56 Cal. 219), and in the subsequent case of Little v. Superior Court, 74 Cal. 219, that the Littles were not affected by the appeal, and that the sale under the foreclosure was final. We think, therefore, that the court correctly found that the plaintiff is the owner in fee of the land. (Milton Little, the former owner of the land, died testate, and devised it to Mary Little, who conveyed to plaintiff herein; so that plaintiff also in that way represents the former owners.)
2. Appellant having denied that respondent had any title or right to the land, and put him to his proof, ought not to be heard to say now that a mortgage is not such an interest as will justify a decree quieting title. Moreover, we think that the claim set up by appellant would be a cloud on respondent’s title, which he has a right to have quieted. “The plaintiff has a right to be quieted in his title whenever any claim is made to real estate .... the effect of which claim might be litigation, or a loss to him of his property.” (Head v. Fordyce, 17 Cal. 149.) Section 738 of the Code of Civil Procedure is “ intended to embrace every description of claim whereby the plaintiff might be deprived of his property, or its title clouded, or its value depreciated.” (Head v. Fordyce, 17 Cal. 149.)
3. We think the findings cover all the material issues in the case.
Judgment and order affirmed.
Sharpstein, J., and Thornton, J., concurred.